
	
		I
		111th CONGRESS
		1st Session
		H. R. 3855
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 13, United States Code, to make clear that
		  each decennial census, as required for the apportionment of Representatives in
		  Congress among the several States, shall tabulate the total number of persons
		  in each State, and to provide that no information regarding United States
		  citizenship or immigration status may be elicited in any such
		  census.
	
	
		1.Short titleThis Act may be cited as the
			 Every Person Counts Act.
		2.Census data
			 collection
			(a)RequirementSection
			 141(b) of title 13, United States Code, is amended by striking United
			 States. and inserting United States, and shall tabulate the
			 total number of persons in each State..
			(b)ProhibitionSection
			 141(a) of such title 13 is amended by striking as necessary. and
			 inserting as necessary, except that in no event may the Secretary
			 include any question or otherwise elicit any information regarding United
			 States citizenship or immigration status..
			(c)Rule of
			 constructionNothing in this Act shall be considered to permit or
			 require the exclusion, from any decennial census of population, of—
				(1)any person on the
			 basis of age;
				(2)personnel in the Armed Forces serving
			 abroad;
				(3)Federal employees
			 (and their dependents) stationed abroad; or
				(4)any other persons
			 outside of the United States (besides those under paragraph (2) or (3)) who can
			 be traced to the State of their usual place of residence, as determined by the
			 Secretary of Commerce.
				(d)DefinitionFor
			 purposes of this Act, the term census of population has the
			 meaning given such term by section 141(g) of such title 13.
			
